764 N.W.2d 573 (2009)
DEPARTMENT OF AGRICULTURE and Michigan Apple Committee, Plaintiffs-Appellants,
v.
APPLETREE MARKETING, L.L.C. and Steven Kropf, Defendants-Appellees.
Docket No. 137552. COA No. 277743.
Supreme Court of Michigan.
May 7, 2009.

Order
On order of the Court, the motions for leave to file briefs amicus curiae are GRANTED. The application for leave to appeal the September 16, 2008 judgment of the Court of Appeals is considered and, it is GRANTED. The parties shall include among the issues to be briefed: (1) whether the plaintiffs may simultaneously pursue claims against Appletree Marketing, LLC for alleged violations of the Agricultural Commodities Marketing Act, MCL 290.651 et seq., and for common law fraud and statutory conversion under MCL 600.2919a; and (2) whether, under the circumstances of this case, the plaintiffs may pursue claims for common law and statutory conversion against Appletree's principal, Steven Kropf.